DETAILED ACTION
This Office Action is responsive to the amendment filed on 10/18/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US20150259519.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1: As discussed in the previous Office Action, the composition of Wang is characterized by a density greater than or equal to 0.950 g/cm3.
Wang does not particularly point to the production of a composition having a density in the range of 0.934 to 0.948 g/cm3.
It has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP § 2144.05(I)). The difference between the prior art lower limit of 0.950 g/cm3 and the claimed upper limit 0.948 g/cm3 is only 0.002 g/cm3; note that this corresponds to a difference of about 0.2%. Because this difference is so small, an ordinary artisan would reasonably expect that the properties of the prior art composition would not be materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed range.

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US2015/0259519, as applied to claims 1-14 above, and further in view of Bellehumeur et al, US2021/0102050.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention is a rotomolding composition, whereas the composition of Wang is intended to be used in injection molding and compression molding applications. In response, the examiner first notes that applicant’s statement that the prior art composition is only used for compression and injection molding is incorrect. Wang specifically states that an ordinary artisan will recognize that the composition of US2015/0259519 may be used for other molding applications (¶0182). It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.). "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). Contrary to applicant’s argument, the mere fact that Wang discloses a preference for injection and compression molding does not teach away from its broader disclosure that the prior art composition may be used in other molding techniques.
Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above and in the previous Office Action, the prior art renders obvious the production of a composition which appears to be the same as that recited in the instant claims; it is therefore reasonably expected that the composition of Wang would be suitable for the claimed intended use. The burden is therefore shifted to applicant to provide evidence demonstrating that the prior art composition would not be capable of being used in a rotomolding application. 
Applicant argues that compositions having the density taught by Wang would not be suitable for use in rotomolding applications because their density is too high. As discussed earlier in this Action, Wang discloses that the prior art composition may have a density as low as 0.950 g/cm3; the mere fact that the compositions reported in the prior art examples are characterized by higher densities does not teach away from the prior art disclosure that the composition of Wang may have a density as low as 0.950 g/cm3; see Merck & Co. v. Biocraft Laboratories and In re Susi cited earlier in this Action. Furthermore, the instant specification states that rotomolding can be performed using polyethylene compositions having a density as high as “about 0.950 g/cm3” (¶0006-0009, 0035); note that the phrase “about 0.950 g/cm3” reads on values equal to and slightly greater than 0.950 g/cm3. The prior art therefore renders obvious the production of a composition having a density in the  range that applicant’s own specification teaches is suitable for use in rotomolding applications. Applicant’s argument that the prior art composition is characterized by a density that is too high for rotomolding therefore is not persuasive, as the evidence currently in the record from applicant’s specification indicates that a composition having a density at the low end of the prior art range would in fact be suitable for use in rotomolding applications.
Applicant argues that the claimed invention allegedly yields unexpected results, citing the data presented in the examples of the instant specification. Applicant can rebut a prima facie case of obviousness by showing that there are new or unexpected results relative to the prior art (emphasis added); see Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). See also MPEP 716.02(e) and the cases cited therein. Applicant’s specification discloses only two examples, both of which are reported to be examples of the claimed invention. Applicant has not submitted any data from comparative examples that could be used to compare the properties of the claimed invention to the properties of the prior art composition. In the absence of such comparative data, applicant has not established that the claimed invention yields unexpected results relative to the prior art. The rejection is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765      
                                                                                                                                                                                                  /IRINA S ZEMEL/Primary Examiner, Art Unit 1765